Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


1.  Applicant's amendment, filed 02/09/21is acknowledged.


2. Claims 62-90  are pending. 


3. Applicant’s election of Group II, claims 70-77  in the reply filed on 02/09/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims  62-69 and 78-90 are withdrawn from further consideration by the Examiner, 37 C.F.R. § 1.142(b) as being drawn to  nonelected inventions.


 Claims 70-77 read on a method for in vivo selected depletion of edited or non-edited cells are under consideration in the instant application.

4. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


5. The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


6. Claims 70-77 are rejected under 35 U.S.C. 112, first paragraph, because the specification, does not reasonably provide enablement for the claimed method for in vivo selected depletion of edited or non-edited cells based on the expression of the first or second isoform of any surface protein. The specification does not enable any person skilled in the art to which it pertains, or 

The specification disclosure does not enable one skilled in the art to practice the invention without an undue amount of experimentation.  

Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, the lack of sufficient working examples, the unpredictability in the art and the amount of experimentation required to enable one of skill in the art to practice the claimed invention.


The Specification does not adequately teach how effectively deplete in vivo any edited or non-edited cells based on the expression of first or second isoform of any surface protein, wherein the first isoform is different from the second isoform of said surface protein.  The Specification only disclosed that “the inventors established conditions to repair Foxp3 in primary T cells and demonstrate the applicability of multiplexing HDR to enrich gene- corrected cells”.
 While the method of CRISPR-based genetic engineering , HDR method and  selectively depletion of target cells using CAR or CDC or ADCC or ADC were well know in the art  ( as acknowledge in the instant Specification, see for example paragraphs 004, 006 and   0062) the instant specification does not provide any evidences or data of successful depletion of any edited or non-edited cells based on the expression of first or second isoform of any surface protein, wherein the first isoform is different from the second isoform of said surface protein.

Moreover, the instant Specification disclosed that “ isoform switching at one locus is linked to isoform switching at another locus. Unexpectedly, this link is quantitative with respect30 to the zygosity of HDR, i.e. a cell which underwent monoallelic HDR is more likely to undergo 
monoallelic HDR at a second locus and a cell which did bi-allelic HDR is more likely to have used bi- allelic HDR to repair a second locus.  As such, the invention must be considered unpredictable.  

Thus in the absence of working examples or detailed guidance in the specification, the intended claimed method  for in vivo selected depletion of any  edited or non-edited cells based on the expression of the first or second isoform of any surface protein  are fraught with uncertainties.


Thus, Applicant has not provided sufficient guidance to enable one skill in the art to use claimed  method for in vivo selected depletion of any  edited or non-edited cells based on the expression of the first or second isoform of any surface protein in manner reasonably correlated with the scope of the claims.  

the art is unaware of successful  in vivo selective depletion of any  edited or non-edited cells based on the expression of the first or second isoform of any surface protein a more complete statement of how to use must be supplied


"The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required.  A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements...However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims.” MPEP § 2164.03.

"Substantiating evidence may be in the form of animal tests which constitute recognized screening procedures with clear relevance to utility in humans.  See Ex parte Krepelka, 231 USPQ 746 (Board of Patent Appeals and Interferences 1986) and cases cited therein." Ex parte Maas, 9 USPQ2d 1746



The scope of the claims must bear a reasonable correlation with the scope of enablement.  In re Fisher, 166 USPQ 18(CCPA 1970)   indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.


In view of the quantity of experimentation necessary, the unpredictability of the art, the lack of sufficient guidance in the specification, the limited working examples, and the limited amount of direction provided given the breadth of the claims, it would take undue trials and errors to practice the claimed invention.



7. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.131(c). A registered attorney or agent of record may sign a terminal disclaimer.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit https://www.uspto.gov/patent/patents-forms. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-[ 1 ].


8. The claim 70-77  are  provisionally rejected on the grounds of nonstatutory double patenting of the claims 48-54 of copending Application No 16/346185. Although the conflicting claims are not identical, they are not patentably distinct from each other because 48-54 of copending Application No 16/346185 recited a method of selected ablation of cell expressing first and a second isoform of surface protein.  

This is a provisional nonstatutory double patenting rejection because the conflicting claims have not in fact been patented.


9. No claim is allowed.

10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/272-0840.  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker  can be reached on 571/ 272-3181

The fax number for the organization where this application or proceeding is assigned is 571/273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644